Action by the infant plaintiff to recover damages for personal injuries sustained when a cellar door in the rear yard of defendant’s intestate’s premises collapsed, precipitating her into the eellarway; and by her father for loss of services. The plaintiffs appeal from a judgment in favor of the defendant, entered upon the verdict of a jury. They also claim to appeal “ from an order denying plaintiffs’ motion for a new trial on the minutes.” Judgment unanimously affirmed, without costs. No opinion. Appeal from order dismissed, without costs. No such order appears in the record. Present — Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ.